Citation Nr: 1001573	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 
1974.

The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied DIC on the basis of service 
connection for the cause of death and under the provisions of 
38 U.S.C.A. § 1318.

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in April 2007.

2. The Veteran was service-connected for a panic disorder 
with agoraphobia, social phobia, and major depressive 
disorder, with a 100 percent disability rating effective from 
August 27, 1998. 

3. The Veteran was not entitled to receive a 100 percent 
disability rating prior to August 27, 1998.



CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As shown below, the uncontested facts do not provide a basis 
on which the appellant may establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318. Thus, because the law, and 
not the evidence, is dispositive of the claim for DIC 
benefits under 38 U.S.C.A. § 1318, the VCAA is not applicable 
to this claim. Mason v. Principi, 16 Vet. App. 129 (2002).

DIC Claim

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service-connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war who died 
after September 30, 1999. 38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death. He was not in receipt of a total 
rating for at least 10 years immediately preceding his death. 
Rather, the Veteran was in receipt of a total rating for 
approximately 8 years and 8 months. Moreover, while the 
Veteran was in receipt of a total rating for more than five 
years, this was not in effect from the time of discharge from 
active duty, which was January 1974. In addition, there is no 
evidence or contention that the Veteran was a prisoner of 
war.

The applicable statute and regulation are clear in requiring 
that a total rating be in effect for ten years prior to 
death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that payment of government benefits must be 
authorized by statute).

There is no evidence or argument that the Veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
of due to one of the reasons listed in 38 C.F.R. § 3.22(b). 
The Veteran was granted a 100 percent disability rating for a 
panic disorder with agoraphobia, social phobia, and major 
depressive disorder in a December 2001 rating decision.  The 
Veteran did not appeal, and that decision therefore became 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009). Moreover, neither the appellant nor her 
representative have alleged CUE in this decision, or any of 
the decisions assigning ratings for the Veteran's service-
connected panic disorder with agoraphobia, social phobia, and 
major depressive disorder.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (holding that a valid claim of CUE requires 
specific allegations of CUE).

To the extent that the appellant or her representative have 
suggested the Veteran may have been hypothetically entitled 
to receive a 100 percent evaluation for at least 10 years 
prior to his death, such hypothetical entitlement cannot 
serve as a basis for establishing entitlement to DIC under 
current law. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

For the reasons stated above, there is no basis under the 
applicable statute and regulation for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318. The appellant's claim must 
therefore be denied as a matter of law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. 

The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran was service connected for agoraphobia, social 
phobia, and major depressive disorder, with a 100 percent 
disability rating effective from August 27, 1998.  

The Veteran was diagnosed with lung cancer in February 2007 
(See March 6, 2007 VA treatment records).  March 2007 medical 
records from Cancer Outreach indicated a diagnosis of 
extensive stage small cell lung carcinoma.  The Veteran 
declined any treatment for cancer.  

The death certificate shows he died in April 2007 of lung 
cancer.  No other contributory causes were noted.

VA and private medical records indicate the Veteran smoked 
cigarettes for over forty years. (See VA medical records 
dated March 5, 2007 indicating the Veteran smoked 2 packs of 
cigarettes per day for 35 years; and, Johnson City Medical 
Center records dated March 27, 2007 which indicate the 
Veteran reported smoking 1-2 packs of cigarettes per day for 
more than 40 years).  The Veteran continued to smoke despite 
the lung cancer diagnosis.

The appellant contends that the service connected 
agoraphobia, social phobia, and major depressive disorder, 
caused the Veteran to engage in substance abuse, which caused 
him to develop lung cancer.  Finally, the appellant contends 
that had it not been for the Veteran's psychiatric 
disability, he may have made better choices concerning his 
health and medical care, thus prolonging his life.

In support of her contentions, the appellant submitted a 
March 2008 letter from LHO, a licensed clinical social 
worker, who treated the Veteran beginning in 1991.  LHO 
opined that the Veteran's mental and emotional disorders 
contributed greatly to his early death.  Specifically, panic 
disorder contributed to his early death.  LHO stated that 
recent research showed that smoking and alcohol abuse were 
linked with clinical depression and anxiety, which were 
linked to higher rates of both cancer and heart disease.  LHO 
stated that had the Veteran not been crippled by mental and 
emotional disorders he would have participated in better self 
care and probably prevented early death.

Finally, the appellant submitted two articles to support her 
contentions, by Bruce Bower, Depression Puffs up Lung 
Cancer...(lung cancer occurs more frequently among depressed 
than non-depressed men), Science News, v151.n1 (January 4, 
1997); and, by Jitender Sareen, BSc, MD, FRCPC, Brian J. Cox, 
PhD, et.al, Physical and Mental Comorbidity, Disability, and 
Suicidal Behavior Associated With Posttraumatic Stress 
Disorder in a Large Community Sample, Psychosomatic Medicine, 
69:242-248 (2007).

Opinions are needed to determine whether the service 
connected psychiatric disabilities contributed to the 
development of the fatal lung cancer or hastened his death.  
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred 
to a VA psychiatrist to review and 
provide an opinion as to whether the 
Veteran's service-connected disability; 
specifically his service-connected panic 
disorder with agoraphobia, social phobia, 
and major depressive disorder, 
contributed to the cause of his death 
(e.g. hastened death or rendered him less 
capable of resisting the conditions that 
caused death).  

The examiner should provide an opinion as 
to whether the panic disorder with 
agoraphobia, social phobia, and major 
depressive disorder was, at least as 
likely as not (50 percent probability or 
greater) a factor in the development of 
lung cancer.  

In this regard the examiner should opine 
as to whether substance abuse, as likely 
as not, was secondary to the service 
connected psychiatric disability, and if 
so, whether the substance abuse caused or 
contributed to the development of the 
lung cancer.

The VA psychiatrist should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected panic disorder with 
agoraphobia, social phobia, and major 
depressive disorder, caused him to make 
unreasonable decisions as to his course 
of treatment for lung cancer.  The 
examiner should specifically provide an 
opinion as to whether the decision to 
forego treatment for lung cancer was 
unreasonable.

The psychiatrist is advised that the 
appellant is competent to report her 
observations of the Veteran's symptoms 
and treatment, and that her reports must 
be taken into account in formulating the 
requested opinion.

The psychiatrist should acknowledge that 
the claims folder was reviewed, and 
provide a rationale for all opinions.

If any opinion cannot be provided without 
resort to speculation, the examiner 
should explain why this is so.

2.  A VA physician, preferably an 
oncologist or specialist in lung 
disorders, should review the Veteran's 
claims file and render an opinion as to 
whether the Veteran's decision to forego 
treatment, at least as likely as not (50 
percent probability or greater), was 
unreasonable, and if so, whether it 
hastened his death.  

The physician should also opine as to 
whether the service connected psychiatric 
disability otherwise caused or 
contributed to the development of lung 
cancer.

The physician should acknowledge that 
the claims folder was reviewed, and 
provide a rationale for all opinions.  
If an opinion cannot be provided 
without resort to speculation, the 
examiner should provide an explanation 
as to why this is so.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


